Citation Nr: 0401303	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  02-10 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for anxiety.

3.  Entitlement to service connection for residuals of a heat 
stroke, to include headaches and fainting spells.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 




INTRODUCTION

The veteran had active duty with the United States Navy from 
June 6, 1956, to May 12, 1960.  He also served with the Army 
Reserves from July 5, 1955, to June 4, 1956. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Boise, 
Idaho.  The RO denied service connection for depression, 
anxiety, and a heat stroke.

In a September 2002 statement, the veteran reported that his 
residuals of an in-service heat stroke included fainting 
spells and headaches.  Therefore, the issues are as stated on 
the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



The VBA AMC will be asked to accomplish additional necessary 
development - obtaining records and affording the veteran an 
examination.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC should obtain any 
temporary claims file for the veteran 
from the RO.

3.  The VBA AMC should ask the appellant 
to identify all sources of treatment or 
evaluation, VA and non-VA, of treatment 
or evaluation for any psychiatric 
symptomatology for the period from 1992 
to the present and any residuals of heat 
stroke, to include fainting spells and 
headaches, from September 2002 to the 
present.  

After obtaining any necessary 
authorization, the VBA AMC should obtain 
any medical records not currently on 
file.  

In any event, the VBA AMC should obtain 
all records from the VA medical center in 
Boise, Idaho, from August 2003 to the 
present.

4.  The VBA AMC should ask the veteran to 
provide any service medical records from 
his period of service in the Army Reserve 
from July 5, 1955, to June 4, 1956; and 
any documentation showing his periods of 
active duty for training and inactive 
duty training with the Army Reserve from 
July 5, 1955, to June 4, 1956.  

The VBA AMC should also ask the veteran 
whether he had any periods of active duty 
for training or inactive duty training 
with the Naval Reserve after his 
discharge from the United States Navy in 
May 1960.

5.  The VBA AMC should contact the 
National Personnel Records Center (NPRC) 
to verify the nature of the veteran's 
discharge from the Army Reserve for the 
period of service from July 5, 1955, to 
June 4, 1956, and, if applicable, any 
active service with the Naval Reserve; 
and to verify all periods of active duty 
for training and inactive duty training 
with the Army Reserve during the above-
mentioned period of service and, if 
applicable, with the Naval Reserve after 
discharge from active duty in May 1960.  

The VBA AMC should also ask the NPRC to 
provide any service medical records from 
his service with the Army Reserve during 
the above-mentioned period of service 
and, if applicable, from his service with 
the Naval Reserve.

6.  Following the above, the VBA AMC 
should arrange for a VA neurological 
examination of the veteran by a 
neurologist or other appropriate 
available specialist, including on a fee 
basis if necessary, for the purposes of 
ascertaining the nature and extent of 
severity of any current residuals of an 
in-service heat stroke and ascertaining 
the nature, extent of severity, and 
etiology of any disorder manifested by 
fainting spells and any headache disorder 
that may be present, and the 
interrelationships, if any, between such 
disorder(s) and active service.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner should review the historical 
evidence in the claims folder.  

The examiner should also elicit a 
detailed history of the in-service heat 
stroke, and the onset of headache and 
fainting spell symptomatology from the 
veteran.  

Upon completion of the above and 
examination of the veteran, the examiner 
should answer the following questions:

(a) Does the veteran have any current 
residuals of a heat stroke during a 
period of active duty for training or a 
period of inactive duty training during 
the veteran's service in the Army 
Reserves from July 5, 1955, to June 4, 
1956?

(b) Does the veteran have a current 
headache disorder(s), and if so, what is 
its/their nature?

(c) Is it at least as likely as not that 
any current headache disorder(s) (1) 
was/were incurred during a period of 
active duty; (2) was/were incurred in a 
period of active duty for training; (3) 
was/were related to an injury during a 
period of inactive duty training; (4) if 
preexisting a period of active duty or 
active duty for training, was/were 
aggravated thereby; and (5) if 
preexisting a period of inactive duty 
training, was/were aggravated by an 
injury during a period of inactive duty 
training?

(d) Does the veteran have a disorder(s) 
manifested by fainting spells, and if so, 
what is its/their nature?

(e) Is it at least as likely as not that 
any disorder(s) manifested by fainting 
spells (1) was/were incurred during a 
period of active duty; (2) was/were 
incurred in a period of active duty for 
training; (3) was/were related to an 
injury during a period of inactive duty 
training; (4) if preexisting a period of 
active duty or active duty for training, 
was/were aggravated thereby; and (5) if 
preexisting a period of inactive duty 
training, was/were aggravated by an 
injury during a period of inactive duty 
training?

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  In 
particular, the VBA AMC must review the 
claims file and ensure that all VCAA 
notice and development obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), Veterans Benefits Act of 
2003, Pub. L. 108-183 ,§ 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified 
at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.

8.  Thereafter, the VBA AMC should 
readjudicate the issue on appeal - 
service connection for depression, 
anxiety, and residuals of a heat stroke, 
to include headaches and fainting spells 
- under a broad interpretation of the 
applicable regulations and CAVC 
decisions, consistent with 38 C.F.R. §§ 
4.3 and 4.7 (2003), to include 
consideration of 38 C.F.R. § 3.303 (2003) 
and O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991), as applicable.  
If service connection is granted for 
residuals of a heat stroke, to include 
headaches and/or fainting spells, the VBA 
AMC should undertake any additional 
necessary development on the remaining 
issues on appeal, such as obtaining an 
examination or medical opinion, and 
readjudicate the remaining issues on 
appeal not only on a direct basis, but 
also as secondary to the newly granted 
service-connected disorder(s), with 
consideration of 38 C.F.R. § 3.310(a) 
(2003), and Allen v. Brown, 7 Vet. App. 
439 (1995).  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  The appellant need take no 
action unless otherwise notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim(s) for service 
connection.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

